Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The application of 35 U.S.C. section 112(f) to Clams 2-3 is withdrawn in light of Applicant’s amendment filed on 12/17/21.

As per Claims 2 and 19-20, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (BOROWSKI, Pub. No:  US 2013-0293681; HU, Pub. No:  US 2021-0307608; WU, Pub. No:  US 2019-0220039; KUTLIROFF, Pub. No:  US 2017-0243352) does not teach nor suggest in detail the limitations: 
“A device comprising: a single focusing optics; a 2D imager adapted to generate a 2D image digital dataset from a first scene; a 3D time-of-flight imager adapted to generate a 3D time-of-flight image digital dataset from the first scene; a dichroic mirror positioned between the 2D imager and the 3D time-of-flight imager such that both imagers see the first scene as focused by the single, shared focusing optics; a data storage and processing module adapted to accept and store a first sequence of 2D image digital datasets for sequential scenes and a first sequence of 3D time-of-flight image digital datasets for the same sequential scenes, while 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record BOROWSKI does not teach or suggest in detail a single focusing optics, or a dichroic mirror positioned between the 2D imager and the 3D time-of-flight imager such that both imagers see the first scene as focused by the single shared focusing optics.  The prior art is also silent as to a data storage and processing module adapted to accept and store a first sequence of 2D image digital datasets for sequential scenes and a first sequence of 3D time-of-flight image digital datasets for the same sequential scenes, while maintaining a time and spatial relationship between the respective images for each scene in the sequential scenes as amended by the Applicant.  
BOROWSKI only teaches a 2D imager, a 3D time-of-flight imager, and a dichroic mirror positioned between the optics and the two imagers such that both imagers see the same scene. The prior art also teaches a data storage and processing module adapted to accept and store repetitive digital outputs of the 2D imager and the 3D imager, as well as an image enhancement module adapted to accept the image pairs.  The closest NPL from an updated search MCGUIRE (MCGUIRE, “Optical splitting trees for high-precision monocular imaging”, 2007) teaches the components of a dichroic mirror and a shared optical center but is silent as to at least a first sequence of 2D image digital datasets for sequential scenes and a first sequence of 3D time-of-flight 
Whereas, as stated above, Applicant’s claimed invention includes a single focusing optics, and a dichroic mirror positioned between the 2D imager and the 3D time-of-flight imager such that both imagers see the first scene as focused by the single shared focusing optics.  The claims also recite a data storage and processing module adapted to accept and store a first sequence of 2D image digital datasets for sequential scenes and a first sequence of 3D time-of-flight image digital datasets for the same sequential scenes, while maintaining a time and spatial relationship between the respective images for each scene in the sequential scenes. 
 So as indicated by the above statements, Applicant’s presented claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

As per Claims 3 and 13, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (BOROWSKI, Pub. No:  US 2013-0293681; HU, Pub. No:  US 2021-0307608; WU, Pub. No:  US 2019-0220039; KUTLIROFF, Pub. No:  US 2017-0243352) does not teach nor suggest in detail the limitations: 

 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record BOROWSKI does not teach or suggest in detail a dichroic mirror positioned between optics and two imagers such that both imagers see the same scene as focused by the single shared focusing optics.  The prior art is silent as to an image enhancement module that accepts image pairs from a single scene at a single point in time.  Finally, the prior art is silent as to a first 2D image digital dataset and a corresponding first 3D time-of-flight image digital dataset as information used in the first 3D time-of-flight image digital dataset to enhance the first 2D image digital dataset and silent to outputting, storing or further processing the now enhanced first 2D image digital dataset e-RGB as amended by the Applicant.  

Whereas, as stated above, Applicant’s claimed invention includes a dichroic mirror positioned between optics and two imagers such that both imagers see the same scene as focused by the single shared focusing optics.  The invention also claims an image enhancement module that accepts image pairs from a single scene at a single point in time.  Finally, claims recite a first 2D image digital dataset and a corresponding first 3D time-of-flight image digital dataset as information used in the first 3D time-of-flight image digital dataset to enhance the first 2D image digital dataset and outputting, storing or further processing the now enhanced first 2D image digital dataset e-RGB. 
 So as indicated by the above statements, Applicant’s presented claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-20 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen M. Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481